675 S.E.2d 38 (2009)
Alice CAMARA and Isatta Camara
v.
Musa GBARBERA.
No. 383P08.
Supreme Court of North Carolina.
March 19, 2009.
Pamela A. Hunter, Charlotte, for Camara.
William T. Corbett, Jr., Florham Park NJ, for Gbarbera.

ORDER
Upon consideration of the petition filed on the 19th day of August 2008 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of March 2009."